47 F.3d 1178
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Raymond Thomas ZOMPA, Defendant-Appellant.
No. 94-4075.(D.C. No. 93-CR-41S)
United States Court of Appeals, Tenth Circuit.
Feb. 16, 1995.

ORDER AND JUDGMENT1
Before TACHA, LOGAN and KELLY, Circuit Judges.2


1
Mr. Zompa appeals his conviction for conspiracy to commit wire fraud, 18 U.S.C. 371, in connection with a telemarketing scheme.  His attorney filed an Anders brief.  Our jurisdiction arises under 28 U.S.C. 1291.  After a careful review of the record, we find that sufficient evidence was adduced at trial to support Mr. Zompa's conviction, and that he received effective assistance of counsel.  See United States v. Urena, 27 F.3d 1487, 1489 (10th Cir.), cert. denied, 115 S.Ct. 455 (1994);  Dever v. Kansas State Penitentiary, 36 F.3d 1531, 1536-37 (10th Cir.1994).


2
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument